Exhibit 10.6

PENN SECURITY BANK & TRUST COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

Penn Security Bank & Trust Company (the “Company”), hereby adopts the Penn
Security Bank & Trust Company Executive Deferred Compensation Plan (the “Plan”),
for the benefit of a select group of executives of the Company. The Plan is an
unfunded arrangement for the benefit of eligible executives. The Plan is
effective as of January 1, 2009.

ARTICLE 1.

DEFINITIONS

1.01 Account. The bookkeeping accounts established for each Participant as
provided in Section 5.01 hereof. As provided in Section 5.01, separate
bookkeeping accounts shall be established for the Participant’s Deferrals, the
“Deferral Account,” and the Company Contributions made on behalf of a
Participant, the “Company Contributions Account.”

1.02 Administrator. Such person or entity as determined by the Board, or in the
absence of such determination, the Pension Committee of the Board.

1.03 Affiliate. A business entity that is either a wholly owned subsidiary of
the Company or considered to be under common control with the Company pursuant
to the provisions of Code Sections 414(b), (c), (m), or (o).

1.04 Board. The Board of Directors of the Company.

1.05 Cause. An Eligible Executive’s termination of employment with the Company
shall be considered to occur for Cause upon any of the following events:

(a) the Eligible Executive is convicted of or enters a plea of guilty or nolo
contendere to a felony or a crime involving fraud or moral turpitude;

(b) the Eligible Executive repeatedly fails to follow the lawful instructions of
the Board;

(c) a government regulatory agency recommends that the Company relieve the
Eligible Executive of his or her duties;

(d) the Eligible Executive willfully violates any material statute or regulation
(other than traffic violations or similar offenses), or any final cease and
desist order applicable to the Company;

(e) the Eligible Executive engages in an activity that results in a breach of
fiduciary duty involving receipt of personal profit by the Eligible Executive at
the expense of the Company; or

(f) the Eligible Executive commits an act of willful misconduct, intentionally
fails to perform stated lawful duties, or performs his or her duties in an
incompetent manner.



--------------------------------------------------------------------------------

1.06 Change of Control. A “change in ownership,” “change in effective control,”
or “change in the ownership of a substantial portion of the company’s assets” as
defined under Code Section 409A and the regulations and guidance promulgated
thereunder.

1.07 Code. The Internal Revenue Code of 1986, as amended.

1.08 Committee. The Pension Committee of the Board.

1.09 Company Contributions. The contributions to be credited to an Eligible
Executive’s Plan accounts as described in Section 3.02 hereof.

1.10 Company Contribution Date. The last day of the Plan Year for which the
Company Contribution is being made.

1.11 Compensation. The Eligible Executive’s annual base salary and annual
incentive bonus.

1.12 Deferrals. The portion of the Compensation that a Participant elects to
defer in accordance with Section 3.01 hereof.

1.13 Deferral Date. The date the Deferrals will be credited to the Eligible
Executive’s Account, which date shall be the date it would otherwise have been
payable to the Eligible Executive.

1.14 Deferral Election. The separate written agreement, submitted to the
Administrator, by which an Eligible Executive elects to participate in the Plan
and to make Deferrals.

1.15 Effective Date. January 1, 2009.

1.16 Eligible Executive. An executive of the Company or an Affiliate selected by
the Committee to participate in the Plan.

1.17 Normal Retirement Date. The Normal Retirement Age as defined under the
Retirement Plan.

1.18 Participant. An Eligible Executive who is a Participant as provided in
ARTICLE 2.

1.19 Plan Year. January 1 to December 31.

1.20 Retirement Plan. The Retirement Profit Sharing Plan of Penn Security Bank.

1.21 Separation from Service. The termination of the Eligible Executive’s
employment with the Company and each of its Affiliates for reasons other than
death. Whether a Separation from Service takes place is determined by the
Company based on the facts and circumstances surrounding the termination of the
Eligible Executive’s employment and whether the Company and the Eligible
Executive intended for the Eligible Executive to provide significant services
for the Company following such termination.



--------------------------------------------------------------------------------

(a) A termination of employment will be presumed to constitute a Separation from
Service if the Eligible Executive continues to provide services as an employee
of the Bank in an annualized amount that is less than 20% of the services
rendered, on average, during the immediately preceding three years of employment
(or, if employed less than three years, such lesser period).

(b) The Eligible Executive will be presumed to have not incurred a Separation
from Service if the Eligible Executive continues to provide services to the Bank
in an annualized amount that is 50% or more of the services rendered, on
average, during the immediately preceding three years of employment (or if
employed less than three years, such lesser period).

(c) A Separation from Service will not have occurred if immediately following
the Eligible Executive’s termination of employment, the Eligible Executive
becomes an employee of any Affiliate of the Company, unless the services to be
performed would be in amount that would result in the presumption that a
Separation from Service had occurred.

1.22 Specified Employee. A key employee (as defined in Code Section 416(i)
without regard to paragraph 5 thereof) of the Company if any stock of the
Company, or a parent (within the meaning of Code Section 1563 (a)(1)) thereof,
is publicly traded on an established securities market or otherwise.

ARTICLE 2.

ELIGIBILITY AND PARTICIPATION

2.01 Eligible Executives. The Committee shall determine in its sole discretion
which executives of the Company and its Affiliates shall be eligible for
participation in the Plan. In making this determination, the Committee shall
only permit participation in the Plan by executives who are members of a select
group of management or highly compensated employees who contribute materially to
the continued growth, development, and future business success of the Company.
For the 2009 Plan Year, the executives set forth in Exhibit A shall be eligible
for participation in the Plan as of the Effective Date. Exhibit A may be amended
at any time and from time to time by the Committee.

2.02 Commencement of Participation. Each Eligible Executive shall become a
Participant in the Plan on the date the Eligible Executive’s Deferral Election
first becomes effective.

(a) A Participant who is no longer an Eligible Executive shall not be permitted
to submit a Deferral Election and all Deferrals for such Participant shall cease
as of the end of the Plan Year in which such Participant is determined to no
longer be an Eligible Executive.

(b) Amounts credited to the Participant’s Account described in subsection (a)
shall continue to be held, pursuant to the terms of the Plan and shall be
distributed as provided in ARTICLE 6.



--------------------------------------------------------------------------------

ARTICLE 3.

CONTRIBUTIONS

3.01 Deferrals.

(a) The Company shall credit to the Participant’s Account an amount equal to the
amount designated in the Participant’s Deferral Election for that Plan Year.
Such amounts shall not be made available to such Participant, except as provided
in ARTICLE 6, and shall reduce such Participant’s Compensation from the Company
or Affiliate in accordance with the provisions of the applicable Deferral
Election; provided, however, that all such amounts shall be subject to the
rights of the general creditors of the Company and Affiliates as provided in
ARTICLE 8.

(b) Each Eligible Executive shall deliver a Deferral Election to the
Administrator before any Deferrals may become effective. Such Deferral Election
shall be void with respect to any Deferral unless submitted before the first day
of the Plan Year during which the amount to be deferred will be earned.
Notwithstanding the foregoing, in the year in which an Eligible Executive is
first eligible to participate in the Plan, such Deferral Election must be filed
with the Company by, and shall become irrevocable as of, the thirtieth
(30th) day following the date on which an Eligible Executive is first eligible
to participate in the Plan, respectively, and such Deferral Election shall only
apply to:

(i) base salary earned during the Plan Year beginning with the first payroll
period that begins immediately after the date that the Deferral Election becomes
irrevocable; and

(ii) that portion of incentive compensation earned for the Plan Year equal to
the total amount of the incentive compensation earned during such Plan Year
multiplied by a fraction, the numerator of which is the number of days beginning
on the day immediately after the date that the Deferral Election becomes
irrevocable and ending on the last day of the Plan Year, and the denominator of
which is the total number of days in the Plan Year.

(c) On or after the first day of any Plan Year, a Participant’s Deferral
Election with respect to that Plan Year shall be irrevocable. A Participant may
change a Deferral Election by delivering to the Administrator a written
revocation or modification of such election with respect to Compensation that
relate to services yet to be performed. The revocation or modification of the
Deferral Election shall be effective as of the first day of the Plan Year
following the date the Participant delivers the revocation or modification to
the Administrator.

(d) The Deferral Election shall contain the following:

(i) the Participant’s designation as to the amount of Compensation to be
deferred;

(ii) the beneficiary or beneficiaries of the Participant; and

(iii) such other information as the Administrator may require.



--------------------------------------------------------------------------------

(e) The maximum amount that may be deferred each Plan Year is one hundred
percent (100%) of the Participant’s base salary and one hundred percent
(100%) of the Participant’s annual incentive bonus.

3.02 Company Contributions.

(a) The Company shall make a contribution to each Participant’s Company
Contributions Account in an amount equal to [fifty percent (50%)] of the
Participant’s Deferrals for a given Plan Year, up to a maximum of [six percent
(6%)] of the Participant’s Compensation for such Plan Year, regardless of
whether the Participant actually makes any elective deferral contributions under
the Retirement Plan for the Plan Year.

(b) In addition, the Company may determine for any Plan Year that the Company
will make an additional discretionary contribution on behalf of some or all
Participants. The Company may make such determination at such time as during the
Plan Year that it determines appropriate and such discretionary contributions,
if any, shall be made to the Participant’s Company Contributions Account.

3.03 Time of Contributions. Deferrals shall be credited to the Account of the
appropriate Participant as of the Deferral Date. Company Contributions shall be
credited to the Account of the appropriate Participant as of Company
Contribution Date.

3.04 Earnings.

(a) Accounts shall be credited with earnings and debited with losses on the
basis (i.e., daily, monthly, etc.) determined by the Committee, in its sole
discretion. Each Participant’s Account shall be credited or debited, as the case
may be, with the earnings or loss rate actually earned by such Participant under
the Retirement Plan.

(b) Notwithstanding the foregoing, for purposes of determining the amount of
earnings to be credited to a Participant’s Account, and in lieu of earnings
being credited as provided for in Section 3.04(a), the Administrator may, in its
discretion, provide for Accounts:

(i) to accrue simple interest at an annual rate of return determined by the
Committee in its sole discretion; or

(ii) to be invested in one or more investment funds available for hypothetical
investment.

ARTICLE 4.

VESTING

4.01 Vesting of Deferrals and Company Contributions. A Participant shall have a
vested right to his or her Account attributable to Deferrals and any earnings on
such Deferrals. The vesting schedule for Company matching contributions under
the Retirement Plan shall apply to Company Contributions under this Plan. For
purposes of vesting in Company Contributions, a Participant’s service with the
Company prior to the Effective Date of this Plan shall be recognized. A
Participant shall become one hundred percent (100%) vested in all Company
Contributions upon a Change of Control of the Company, the Eligible Executive’s
Normal Retirement Date, or the Participant’s death, provided that the
Participant is employed by the Company on the date of the Change of Control,
Normal Retirement Date, or the Participant’s death. Upon the Participant’s
Separation from Service, the Participant shall forfeit all Company Contributions
that have not yet become vested under this Section. Upon the Administrator’s
determination that the Participant’s Separation from Service has occurred for
Cause, the Participant shall forfeit the Participant’s entire Company
Contributions Account, regardless of whether all or a portion of such Company
Contributions had become vested under this Section.



--------------------------------------------------------------------------------

ARTICLE 5.

ACCOUNTS

5.01 Accounts. The Administrator shall establish and maintain an Account in the
name of each Participant, which shall be divided into a separate Deferral
Account and Company Contributions Account. The Administrator shall adjust the
amounts credited to each Participant’s Account to reflect Deferrals, Company
Contributions, distributions, earnings credited or losses debited pursuant to
Section 3.04, and any other appropriate adjustments. Each Participant’s Account
shall be debited by any federal, state and/or local tax withholding as may be
required by applicable law. Distributions under ARTICLE 6 shall be equal to the
Participant’s Account balance as of the date of the applicable distribution
thereunder.

ARTICLE 6.

DISTRIBUTIONS

6.01 Distributions. Upon the earliest to occur any of the following events, the
value of the Participant’s vested Account, determined as of the end of the
calendar month immediately preceding the month in which such benefit is to be
paid, shall be paid to the Participant (or, if applicable, the Participant’s
beneficiary or beneficiaries, as determined under ARTICLE 7) in a single lump
sum, within forty-five (45) days following the occurrence of such event:

(a) the Participant’s Separation from Service;

(b) the Participant’s death;

(c) the Normal Retirement Date; or

(d) a Change of Control of the Company.

6.02 Six-Month Delay for Specified Employees. Notwithstanding any provision of
this Plan to the contrary, if the Participant is considered a Specified Employee
at Separation from Service under such procedures as established by the Company
in accordance with Code Section 409A, benefit distributions that are made upon
Separation from Service may not, to the extent required by Code Section 409A,
commence earlier than six (6) months after the date of such Separation from
Service. Any such distribution or series of distributions to be made due to a
Separation from Service shall commence no earlier than the first day of the
seventh month following the Separation from Service, provided that to the extent
permitted by Code Section 409A, only payments scheduled to be paid during the
first six (6) months after the date of such Separation from Service shall be
delayed and such delayed payments shall be paid in a single sum on the first day
of the seventh month following the date of such Separation from Service.



--------------------------------------------------------------------------------

ARTICLE 7.

BENEFICIARIES

7.01 Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators, trusts, foundations or other entities) as his or her
beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Administrator. Each Participant may at any time and from time to time,
change any previous beneficiary designation, without notice to or comment of any
previously designated beneficiary, by amending his or her previous designation
on a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated on the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.

7.02 Lost Beneficiary.

(a) All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

(b) If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to the co-beneficiary or secondary beneficiary
designated by the Participant, or in the absence of a co-beneficiary or
secondary beneficiary, to the Participant’s estate.

ARTICLE 8.

FUNDING

8.01 Funding.

(a) Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Company and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Company, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes. Each
Participant and beneficiary shall be required to look to the provisions of this
Plan and to the Company itself for enforcement of any and all benefits due under
this Plan, and to the extent any such person acquires a right to receive payment
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company. The Company shall be designated the owner and
beneficiary of any investment acquired in connection with its obligation under
this Plan.



--------------------------------------------------------------------------------

(b) The Company reserves the right in its sole discretion to either purchase
assets to meet its obligations undertaken by this Plan or to refrain from the
same and to determine the extent, nature, and method of such asset purchases.
Should the Company decide to purchase assets such as life insurance, mutual
funds, disability policies, or annuities, the Company reserves the right, in its
sole discretion, to terminate such assets at any time, in whole or in part. The
Company reserves the right to invest in a life insurance, disability, or annuity
policy upon the life of the Participant, and the Participant’s consent to such
investment and agreement to assist the Company in obtaining such investment
shall not be unreasonably withheld.

8.02 Deposits. Notwithstanding paragraph 8.01, or any other provision of this
Plan to the contrary, the Company may, in its sole and absolute discretion,
establish a Rabbi Trust, pursuant to Treasury Department Revenue
Procedures 92-64 and 92-65, and deposit any amounts it deems appropriate to pay
the benefits under this Plan to such Rabbi Trust.

8.03 Withholding of Eligible Executive Deferrals. The Administrator is
authorized to make any and all necessary arrangements with the Company in order
to withhold the Participant’s Deferrals under Section 3.01 hereof from the
Participant’s Compensation. The Administrator shall determine the amount and
timing of such withholding.

ARTICLE 9.

CLAIMS ADMINISTRATION

9.01 General. In the event that a Participant or his or her beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this ARTICLE 9.

9.02 Claim Review. Upon receipt of any written claim for benefits, the
Administrator shall be notified and shall give due consideration to the claim
presented. If the claim is denied to any extent by the Administrator, the
Administrator shall furnish the claimant with a written notice setting forth (in
a manner calculated to be understood by the claimant):

(a) the specific reason or reasons for denial of the claim;

(b) a specific reference to the Plan provisions on which the denial is based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the provisions of this Article.

9.03 Right of Appeal. A claimant who has a claim denied under Section 9.02 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section 9.03 must be filed by written notice within
sixty (60) days after receipt by the claimant of the notice of denial under
Section 9.02.



--------------------------------------------------------------------------------

9.04 Review of Appeal. Upon receipt of an appeal the Administrator shall
promptly take action to give due consideration to the appeal. Such consideration
may include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision, which shall be binding
on all parties subject to Section 9.06 below. The decision shall be written in a
manner calculated to be understood by the claimant and shall specifically state
its reasons and pertinent Plan provisions on which it relies. The
Administrator’s decision shall be issued within sixty (60) days after the appeal
is filed, except that if a hearing is held the decision may be issued within one
hundred twenty (120) days after the appeal is filed.

9.05 Designation. The Administrator may designate any other person of its
choosing to make any determination otherwise required under this Article.

9.06 Arbitration. Each and every dispute or controversy arising pursuant to the
Plan or a Deferral Election shall, after exhaustion of the review procedure set
forth in Section 9.04, be settled exclusively by arbitration, conducted before a
single arbitrator sitting in Philadelphia, Pennsylvania in accordance with the
rules of JAMS then in effect. The costs and expenses of arbitration, including
the fees of the arbitrators, shall recover as expenses all reasonable attorneys’
fees incurred by it in connection with the arbitration proceeding or any appeals
therefrom.

ARTICLE 10.

GENERAL PROVISIONS

10.01 Administrator: The Administrator:

(a) Is expressly empowered to limit the amount of Compensation that may be
deferred; to deposit amounts in accordance with Section 8.02 hereof; to
interpret the Plan, and to determine all questions arising in the
administration, interpretation and application of the Plan; to employ actuaries,
accountants, counsel, and other persons it deems necessary in connection with
the administration of the Plan; to request any information from the Company it
deems necessary to determine whether the Company would be considered insolvent
or subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.

(b) Shall not be liable for any actions by it hereunder, unless due to its own
negligence, willful misconduct or lack of good faith.

(c) Shall be indemnified and saved harmless by the Company, if the Administrator
is not the Company, from and against all personal liability to which it may be
subject by reason of any act done or omitted to be done in its official capacity
as Administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Company fails to
provide such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.



--------------------------------------------------------------------------------

10.02 No Assignment. Benefits or payments under this Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts contracts, liabilities, engagement or
torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

10.03 No Rights to Remain an Employee. Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained as a
employee of the Company or an Affiliate, or give a Participant or beneficiary,
or any other person, any right to any payment whatsoever, except to the extent
of the benefits provided for hereunder. The Company’s or an Affiliate’s right to
terminate the employment of a Participant shall continue to the same extent as
if this Plan had never been adopted.

10.04 Incompetence. If the Administrator determines that any person to whom a
benefit is payable under this Plan is incompetent by reason of physical or
mental disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Company and the Administrator, if the Administrator is
not the Company.

10.05 Identity. If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount or time of such payment,
the Administrator shall be entitled to hold such sum until such identity or
amount or time is determined or until an order of a court of competent
jurisdiction is obtained. The Administrator shall also be entitled to pay such
sum into court in accordance with the appropriate rules of law. Any expenses
incurred by the company or the Administrator incident to such proceeding or
litigation shall be charged against the Account of the affected Participant.

10.06 No Liability. No liability shall attach to or be incurred by any manager
of the Company, or any Administrator under or by reason of the terms, conditions
and provisions contained in this Plan, or for the acts or decisions taken or
made thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person. Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.



--------------------------------------------------------------------------------

10.07 Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Company or the Plan, shall be paid by the Company.

10.08 Insolvency. Should the Company be considered insolvent, the Company,
through its Board and chief executive officer, shall give immediate written
notice of such to the Administrator of the Plan, if the Company is not the
Administrator. Upon receipt of such notice, the Administrator shall cease to
make any payments to Participants and their beneficiaries and shall hold any and
all assets attributable to the Company for the benefit of the general creditors
of the Company.

10.09 Amendment and Termination.

(a) The Company may unilaterally amend or terminate this Plan at any time.
Except as provided in this Section, the termination of this Plan shall not cause
a distribution of benefits under this Plan. Rather, upon such termination
benefit distributions will be made at the time specified in ARTICLE 6.

(b) If the Company terminates the Plan within thirty (30) days before, or twelve
(12) months after a Change in Control, all Accounts shall be distributed in a
lump sum as soon as practicable following such termination of the Plan, provided
that all distributions are made no later than twelve (12) months following such
termination of the Plan and further provided that all of the Company’s plans
that would be aggregated with this Plan under Code Section 409A or the
regulations thereunder are terminated so that all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated Plans within twelve (12) months of the termination of the Plans.

(c) If the Company terminates the Plan upon the Company’s dissolution or with
the approval of a bankruptcy court, all Accounts shall be distributed in a lump
sum as soon as practicable following such termination of the Plan, provided that
the amounts deferred under the Plan are included in the Eligible Executive’s
gross income in the latest of (i) the calendar year in which the Plan
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical.

(d) If the Company terminates the Plan and all other Plans required to be
aggregated with this Plan under Code Section 409A or the regulations
thereunder), all Accounts shall be distributed in a lump sum, provided such
termination does not occur proximate to a downturn in the financial health of
the Company, and further provided that all distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, and the Company does not adopt any new account balance plans for a
minimum of three (3) years following the date of such termination.

10.10 Company Determinations. Any determinations, actions or decisions of the
Company (including but not limited to, Plan amendments and Plan termination)
shall be made by the Board or a properly delegated committee thereof in
accordance with its established procedures.



--------------------------------------------------------------------------------

10.11 Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

10.12 Governing Law. This Plan shall be governed by, construed and administered
in accordance with the laws of the Commonwealth of Pennsylvania, other than its
laws respecting choice of law.

10.13 Headings. The Article headings contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of this Plan, nor in any way shall they affect this
Plan or the construction of any provision thereof.

10.14 Terms. Capitalized terms shall have meanings as defined herein. Singular
nouns shall be read as plural, masculine pronouns shall be read as feminine, and
vice versa, as appropriate.

IN WITNESS WHEREOF, the Company has adopted this Plan as of the date indicated
below.

 

   PENN SECURITY BANK & TRUST COMPANY

Dated:    /    /             

  

By:

  

 

  

 

Title

  

 



--------------------------------------------------------------------------------

EXHIBIT A

Effective January 1, 2009

 

1.

Craig W. Best

 

2.

Richard E. Grimm

 

3.

Patrick M. Scanlon

 

4.

Richard P. Rossi

 

5.

William J. Calpin

 

6.

Michael G. Ostermayer

 

7.

Louis J. Rizzo

 

8.

Andrew A. Kettel

 

9.

Robert P. Heim



--------------------------------------------------------------------------------

LOGO [g162260g80m45.jpg]

PENN SECURITY BANK & TRUST COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

PARTICIPANT ENROLLMENT AND ELECTION FORM

Please print in ink:

I. Participant Information

 

Name:

Social Security Number:

Address:

Telephone Number:

Instructions: If this is the first election form executed by you under the Penn
Security Bank & Trust Company Executive Deferred Compensation Plan (the “Plan”),
complete the form in full. If this is not the first election form executed by
you under the Plan, complete only the Section(s) you want changed from prior
elections that are currently effective.

Note: all capitalized terms used herein shall have the same meaning ascribed to
them in the Plan, as applicable.

II. Deferral Election

Base Salary

 

Base Salary Deferral Amount

(choose any whole percentage from 0% to 100% or any fixed amount):

Election Date* (enter the execution date of this Deferral Election):

Initial Election – The Participant may make an initial Deferral Election within
30 days after the date the Participant becomes eligible to participate in the
Plan. This Deferral Election is effective on or after the first day of the next
payroll period following the election date.

Subsequent Election(s) – This subsequent Deferral Election is effective as of
the January 1 following the election date.



--------------------------------------------------------------------------------

Annual Incentive Bonus

 

Annual Incentive Bonus Deferral Amount

(choose any whole percentage from 0% to 100% or any fixed amount):

Election Date* (enter the execution date of this Deferral Election):

Initial Election – The Participant may make an initial Deferral Election within
30 days after the date the Participant becomes eligible to participate in the
Plan. This Deferral Election is effective on or after the first day of the next
payroll period following the election date.

Subsequent Election(s) – This subsequent Deferral Election is effective as of
the January 1 following the election date.

I hereby acknowledge having received a copy of the Plan document setting forth
the terms of the Plan. I hereby elect to reduce my base salary and/or annual
incentive bonus by the percentage(s) or amount(s) indicated above. I hereby
revoke any prior Deferral Elections made by me under the Plan. This Deferral
Election relates only to services performed and amounts earned by me after the
date hereof. I understand that a contribution credit equal to my salary and/or
annual incentive bonus Deferral Election will be made under the Plan for my
benefit and that this salary and/or annual incentive bonus Deferral Election is
subject to all of the applicable terms of the Plan. I acknowledge that the
salary and/or annual incentive bonus Deferral Election made herein will continue
indefinitely until subsequently changed by me in a subsequent Deferral Election.

III. Designation of Beneficiary(ies)

I hereby revoke any prior designations of death beneficiary(ies) under the Plan,
and I hereby designate the following beneficiary(ies) to receive any benefit
payable on account of my death under the Plan, subject to my right to change
this designation and subject to the terms of the Plan:

A. Primary Beneficiary(ies)

 

Name:

Telephone Number:

Address:

Relation to Participant:

% of Plan Account:

Date of Birth:

Social Security Number:



--------------------------------------------------------------------------------

B. Contingent Beneficiary(ies) (will receive indicated portions of Plan benefit
if no Primary Beneficiary(ies) survive the Participant)

 

Name:

Telephone Number:

Address:

Relation to Participant:

% of Plan Account:

Date of Birth:

Social Security Number:

 

___________

  

 

Date

  

Participant’s Signature